                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH

DIANE R. PRIGGE,
                                                      MEMORANDUM DECISION &
                       Plaintiff,                     DISMISSAL ORDER
v.

SGT. STEWART et al.,                                 Case No. 2:17-CV-392-DN
                       Defendants.                   District Judge David Nuffer



                                         BACKGROUND

• May 18, 2017         Pro se prisoner civil-rights complaint filed under 42 U.S.C.S. § 1983
                       (2019). (Doc. No. 3.)

• January 29, 2018     Order requiring Plaintiff to cure deficient complaint and giving guidance
                       on amending complaint. (Doc. No. 17.)

• February 5, 2018     Amended complaint filed. (Doc. No. 18.)

• November 21, 2018 Order requiring Plaintiff to cure deficient amended complaint and giving
                    guidance on amending complaint. (Doc. No. 22.)

• January 25, 2019     Second order requiring Plaintiff to cure deficient amended complaint and
                       giving guidance on amending complaint. (Doc. No. 24.)

• February 19, 2019    Second amended complaint filed. (Doc. No. 25.)

• April 30, 2019       Order requiring Plaintiff to cure deficient second amended complaint and
                       giving guidance on amending complaint. (Doc. No. 26.) Second amended
                       complaint due on May 30, 2019.

       The Court has not heard from Plaintiff since February 19, 2019 (nearly five months ago).

                                            ANALYSIS

       Federal Rule of Civil Procedure 41(b) allows involuntary dismissal of an action “[i]f the

plaintiff fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). This Court
may dismiss actions sua sponte for failure to prosecute. Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003) (“Although the language of Rule 41(b) requires that the defendant file a motion

to dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua sponte for a

plaintiff’s failure to prosecute or comply with . . . court orders.”); see also Link v. Wabash R.R.

Co., 370 U.S. 626, 630 (stating court has inherent authority to clear “calendar[] of cases that

have remained dormant because of the inaction or dilatoriness of the parties seeking relief”);

Bills v. United States, 857 F.2d 1404, 1405 (10th Cir. 1988) (“Dismissal for failure to prosecute

is a recognized standard operating procedure in order to clear the deadwood from the courts’

calendars where there has been prolonged and unexcused delay.”).

       Generally, “a district court may, without abusing its discretion, [dismiss a case without

prejudice] without attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E.

Agents at Araphoe County Justice Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007).

                                         CONCLUSION

       IT IS ORDERED that, because Plaintiff has failed to comply with the Court's order and

has failed to prosecute this case, see DUCivR 41-2, Plaintiff's action is DISMISSED without

prejudice. This action is CLOSED.

       Signed July 10, 2019.

                                              BY THE COURT


                                              ________________________________________
                                              David Nuffer
                                              United States District Judge
